' Wednesday March 11th, 2015
                                                       L-fCD I     840      -03
,....   ~p:   Mr. Abel Acosta, Clerk
              Court Of Criminal Appeals
              Po Box 12308 Capitol Station
              Austin, Texas 78711
                                                       RECEIVED IN
                                                     COURT Of CRIMINAl APPEALS
        FROM:Shane Guziec 795104                              MAR 16 2015
            Robertson
            12071 FM 3522                                  Ab81 Acosta, Cierk
            Abilene, Texas 79601



        RE:    DOCKET SHEET FOR WRIT NUMBER WR-46,840-03



        Dear Mr Acosta,
             I know you are probably very busy, but when you have the time
        would you.please send me a docket sheet for the following writ.
             Your assistance in to this matter would be greatly appreciated.
                                       Thank You
                                Respectfully Submitted
                                  Shane Guziec 795104
                                     12071 FM 3522
                                 Abilene, Texas 79601
                                                   ,_